Allianz Life Insurance Company of New York Stewart D. Gregg Senior Securities Counsel 5701 Golden Hills Drive Minneapolis, MN55416-1297 Telephone:763-765-2913 Telefax:763-765-6355 stewart.gregg@allianzlife.com May 2, 2014 Securities and Exchange Commission Division of Investment Management Insured Investments Office treet NE Washington, D.C. 20549 RE:Allianz Life Insurance Company of New York Allianz Life of NY Variable Account C (File No. 811-05716) Registration Statement Nos. 333-192949 & 333-192948 on Forms N-4 and S-1 Pre-Effective Amendment No. 1 Dear Sir/Madam: The Registrants hereby request acceleration of the effective date of the above captioned pre-effective amendments to the Registration Statements and request that said amendments become effective on May 9, 2014 after the filing of such pre-effective amendments. The Registrants acknowledge that changes to the Registration Statement based on Staff comments do not bar the Commission from taking future action and that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing. The Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Allianz Life of NY Variable Account C Allianz Life Insurance Company of New York /s/ Stewart Gregg Allianz Life Financial Services, LLC 5701 Golden Hills Drive Minneapolis, MN55416-1297 Robert DeChellis President & CEO Telephone:763-765-6840 May 2, 2014 Securities and Exchange Commission Division of Investment Management Insured Investments Office treet NE Washington, D.C. 20549 RE:Allianz Life Insurance Company of North America Allianz Life of New York Variable Account C (File No. 811-05716) Registration Statement Nos. 333-192949 & 333-192948 on Forms N-4 and S-1 Pre-Effective Amendment No. 1 Dear Sir/Madam: Allianz Life Financial Services, LLC, as principal underwriter for the above-referenced Registrants, joins the Registrants in their request to accelerate the effective date of the above captioned pre-effective amendments to the Registration Statements and requests that said amendments become effective on May 9, 2014 after the filing of such pre-effective amendments. The Registrants acknowledge that changes to the Registration Statement based on Staff comments do not bar the Commission from taking future action and that should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing. The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrant from its full responsibility for the adequacy and accuracy of the disclosure in the filing. The Registrant may not assert this action as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, Allianz Life Financial Services, LLC /s/ Robert DeChellis
